Attorneys Howard M. Nazor and Gordon L. Nazor, who represented the defendant, appellant herein, on his appeal from a first degree murder conviction, filed an application in this court for an allowance of their attorney fees for the prosecution of this case in this court. They requested the sum of $8,000, which they itemized as follows:
"April 20, 1965 to March 23, 1966. Preparing and filing notice of appeal, praecipe for transcript, and assignment of errors; legal research, preparation and filing of brief; legal *Page 219 
research, preparation and filing of reply brief; miscellaneous conferences.
"Two hundred hours at $40.00 per hour."
The applicants are able and experienced attorneys, and they rendered thorough and competent service in representing appellant on his appeal in this court.
This is the first application for attorney fees in indigent criminal cases that has come before this court, but we anticipate that it will not be the last. Therefore, the members of this court have done some research on this question and have given the matter serious consideration.
Section 2941.51 of the Revised Code governs the payment of fees for attorneys assigned to indigent defendants in criminal cases. A maximum of $300 is provided for all felony cases, except murder and manslaughter cases. In murder and manslaughter cases, discretion is given to the court to set the compensation of the attorney.
There is a recent article on compensation of attorneys in indigent criminal cases in federal cases in 53 American Bar Association Journal 278 (March 1967 issue), which discusses the cases of United States v. Hanrahan, 260 F. Supp. 728, and UnitedStates v. Thomas, 261 F. Supp. 431. Both cases involved application for compensation of attorneys who represented indigent criminals under the Criminal Justice Act of 1964. The gist of these cases is that the purpose of the Criminal Justice Act of 1964 is to assure representation of the indigent on a basis which would alleviate the burden on individual lawyers, but the Act is not intended to permit the payment of fees in such cases that would regularly be charged to nonindigent clients. The Act does not purport to provide full compensation. The net effect of these decisions is that attorneys who are assigned to protracted criminal defenses in federal cases are going to sacrifice their time at a lower rate than to nonindigent clients.
The above reasoning is followed by the Common Pleas Court Judges of Mahoning County. They have a policy to appoint two attorneys in a first degree murder case and to set a maximum fee for such cases, which is to be divided between the two attorneys. The maximum fee was $1,500, but was recently raised to $2,000. *Page 220 
In this case, we understand that the applicants have already been paid approximately $7,000 for their services in this case in the Common Pleas Court. We realize that the trial of this case lasted approximately twenty-five days, and that applicants devoted considerable time to this case.
However, the Prosecuting Attorney of Ashtabula County is paid $9,550 per year. If we allow the full amount applicants requested, each applicant would be paid for one case almost as much as the Prosecuting Attorney was paid for the entire year. This is unreasonable and unrealistic.
Although we are aware of the amount that applicants were paid in the trial court because it is part of the record of this case, we feel that this application has to be decided on the basis of what occurred in this court. The application is not as detailed as we would prefer, but this is a type of case where our decision is based on a maximum fee allowable.
We hold that the purpose of Section 2941.51 of the Revised Code is to insure representation of an indigent defendant in a criminal case on a basis which would alleviate the burden on individual lawyers, but that the statute does not purport to provide full compensation and it is not intended to permit the payment of fees in such cases, that would be charged to nonindigent clients.
We also feel that, as a matter of policy, a maximum fee should be set for appeals in first degree murder cases. At this time we are setting the total sum of $2,000 as a maximum compensation for appeals in first degree murder cases.
Under the circumstances of this case, we allow applicants the maximum compensation of the total sum of $2,000 for their services rendered for appellant on his appeal to this court.
Judgment accordingly.
O'NEILL, J., concurs.